04/08/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                     Case Number: DA 20-0197



                             No. DA 20-0197

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

RICHARD DENVER HINMAN,

           Defendant and Appellant.


                                ORDER


      Appellate Defender Chad Wright, on behalf of Appellant Hinman,

moves for extension of time to file the opening brief, ADD’s eleventh such

request. Since last July, the Court has granted extensions on the ground

that the Appellate Defender is assigning cases to address the office’s

backlog and “attempting to identify which ADD or contract attorney is

best able to assume responsibility” for the appeal. The Court finds good

cause for the current motion but is concerned that the appeal has been

pending for over a year without assignment of counsel. The Court trusts

this case is being given priority and will be reluctant to grant further

requests without additional explanation.
     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including May 14, 2021, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                               Electronically signed by:
                                                                      Beth Baker
                                                          Justice, Montana Supreme Court
                                                                     April 8 2021